DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 3-5 and 13-15 with linking claims 11 and 12) in the reply filed on November 23, 2020 is acknowledged. However, upon examination, the restriction requirement is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 10-12, 14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mofakhami et al. (US 2016/0282308).

Regarding claims 1 and 11, Mofakhami et al. teach:
A system for analyzing structural heath data, the system comprising:
a structural body that includes a plurality of structures (Figs. 8 and 9; body of aircraft);
a plurality of structural health sensors configured to sense data regarding the plurality of structures (Figs. 8 and 9, Nos. 12 and 24);
a first computer system configured to collect the sensed data as the structural health data (Fig. 9, Nos 60 and 62);
a second computer system that includes a user interface and display (Figs. 8 and 9, No. 16 ; paragraphs [0121]), the second computer system configured to receive the structural health data and provide interactive transformational analysis of the structural health data through the user interface and the display (paragraphs [0115]-[0121]; the second computer provides graphical analysis of sensed data vs. baseline data);
wherein the interactive transformational analysis provides, on the display of the second computer system, a visual representation of the structural health data over a time period (Figs. 8 and 7; paragraphs [0115]-[0121]; differences between the sensed and baseline data can indicate anomalies).



Regarding claim 10, Mofakhami et al. teach all the elements of claim 2 as detailed above.  Mofakhami et al. further teach a system wherein the structural body is an aircraft (Fig. 8; paragraph [0060]), and wherein the display is configured to output the visual damage data over the time period for the selected one of the plurality of zones in conjunction with a flight replay of the aircraft (Fig. 9, Nos 54 and 56; Fig. 7; paragraphs [0116]-[0119] and [0123]; the display shows a graphical representation of sensor data from one of the sensors over time which visually indicates damage during time of flight).

Regarding claims 14, Mofakhami et al. teach all the elements of claim 12 as detailed above.  Mofakhami et al. further teach a system wherein providing the interactive transformational analysis of the structural health data comprises: playing back, by the display, the visual damage data continuously over the time period (Fig. 7; 

Regarding claim 19, Mofakhami et al. teach all the elements of claim 12, respectively, as detailed above.  Mofakhami et al. further teach a method wherein the structural body is an aircraft (Fig. 8; paragraph [0060]).

Regarding claims 20, Mofakhami et al. teach all the elements of claim 12 as detailed above.  Mofakhami et al. further teach a method further comprising: outputting, by the display, a flight replay of the aircraft, wherein the flight replay simulates at least one previous flight condition of the aircraft (Fig. 7; paragraph [0119]; the baseline data simulates healthy operation based on historical data); and outputting, by the display, the visual damage data over the time period in conjunction with the flight replay of the aircraft (Fig. 9, Nos 54 and 56; Fig. 7; paragraphs [0116]-[0119] and [0123]; the display shows a graphical representation of sensor data from one of the sensors over time which visually indicates damage during time of flight).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-9, 13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mofakhami et al. (US 2016/0282308) in view of Etgen et al. (US 2002/0154173).

Regarding claims 3 and 13, Mofakhami et al. teach all the elements of claims 2 and 11, respectively, as detailed above.  Mofakhami et al. further teach a system wherein historical damage location and health logs are communicated for display (paragraphs [0106] and [0125]).  
However, Mofakhami et al. do not teach a system wherein the interactive transformational analysis comprises: a slider bar output on the display, wherein a user controls the slider bar through the user interface to select a timestamp of the time period for the selected one of the plurality of zones, and wherein, in response to a position of the slider bar, the second computer system outputs, on the display, the visual damage data for the selected one of the plurality of zones for the timestamp.
Etgen et al. does teach slider bar in Fig. 3, no. 340 and the user is able to select a time period or timestamp [0035]-[0038].  


Regarding claim 4, Mofakhami et al. and Etgen et al. teach all the elements of claim 3 as detailed above.  Mofakhami et al. do not teach a slider bar acting a fluid slider.  However, Etgen et al. teaches the slider bar acting as a fluid slider that continuously updates the display during translation on an axis (Fig. 2, Fig. 3, no. 340).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Mofakhami to include a fluid slider bar in order to more efficiently and dynamically view waveforms and parameter data along an axis.

Regarding claim 5, Mofakhami et al. and Etgen et al. teach all the elements of claim 3 as detailed above.Mofakhami et al. do not teach a slider bar is an incremental slider bar.  However, Etgen et al. further teaches a system wherein the slider bar is an incremental slider bar such that the visual damage data is updated incrementally on the display for predetermined intervals of the time period (paragraphs [0035] – [0044]; the user determines the size of the increment of time encompassed by the slider bar, the details of the increment are then displayed).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Mofakhami to include 


Regarding claims 6 and 16, Mofakhami et al. and Etgen et al. teach all the elements of claims 2 and 12, respectively, as detailed above.  Mofakhami et al. further teach a system wherein the interactive transformational analysis comprises: a highest value trend graph output on the display by the second computer system, wherein the highest value trend graph shows a highest damage value for the selected one of the plurality of zones over the time period (see Mofakhami et al. at Fig. 7; paragraphs [0116]-[0119]; the display shows a graphical representation of sensor data from one of the sensors over time as both sensor data and baseline data. Further, see Etgen at al. at Fig. 3; paragraph [0031]; the graph trend can be inspected in detail to determine a local maxima).

Regarding claims 7 and 17, Mofakhami et al. and Etgen et al. teach all the elements of claims 6 and 16, respectively, as detailed above.  Mofakhami et al. further teach a system wherein the display further outputs at least one rate of change of the highest damage value for the selected one of the plurality of zones over the time period (see Mofakhami et al. at Fig. 7; paragraphs [0116]-[0119]; the display shows a graphical representation of sensor data from one of the sensors over time as both sensor data and baseline data. Further, see Etgen at al. at Fig. 3; paragraph [0031]; the graph trend 

Regarding claims 8 and 18, Mofakhami et al. and Etgen et al. teach all the elements of claims 6 and 16, respectively, as detailed above. Etgen et al. further teach a system wherein the display further outputs the visual damage data for a selected time of the time period, wherein the selected time is selected by a user from the highest value trend graph output (see Etgen et al. at Fig. 3; paragraph [0031]; the user selects a time window from the overview graph which is then displayed in detail).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Mofakhami to include visual damage output in order to more efficiently and dynamically view waveforms and parameter data along an axis.


Regarding claim 9, Mofakhami et al. and Etgen et al. teach all the elements of claim 2 as detailed above. Mofakhami et al. further teach a system wherein the interactive transformational analysis comprises: a plurality of high value damage trend graphs output on the display by the second computer system, wherein each of the high value damage trend graphs shows a highest damage value over time for respective ones of a plurality of locations within the plurality of structures (see Mofakhami et al. at Fig. 7; paragraphs [0116]-[0119]; the display shows a graphical representation of sensor data from a single sensor, of which there are a plurality (see Fig. 4; paragraph [0106]), 

Regarding claim 15, Mofakhami et al. and Etgen et al. teach all the elements of claim 12 as detailed above. Etgen et al. further teaches a system wherein providing the interactive transformational analysis of the structural health data comprises: providing, on the display, an incremental control controllable by the user through the user interface; selecting, by the user, one of plurality of timestamps of the time period set by the incremental control; and outputting, in response to the selected one of the plurality of timestamps, the visual damage data for the selected one of the plurality of zones for the selected one of the plurality of timestamps (see Etgen et al. at paragraphs [0035]-[0044]; the user determines the size of the increment of time encompassed by the slider bar, the details of the increment are then displayed).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Mofakhami to include an incremental slider in order to more efficiently and dynamically view waveforms and parameter data along an axis.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652. The examiner can normally be reached Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JCM/Examiner, Art Unit 2864                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864